UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q /X/QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 // TRANSITION REPORT UNDER SECTION 13 OR 15(D) OF THE EXCHANGE ACT For the transition period from to OSAGE EXPLORTION AND DEVELOPMENT, INC. (Exact name of small business issuer as specified in its charger) Delaware 0-52718 26-0421736 (State or other jurisdiction of incorporation or organization) (Commission File No.) (I.R.S. Employer Identification No.) 2445 5th Avenue Suite 310 San Diego, CA92101 (Address of principal executive offices) (619) 677-3956 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the past 12 month (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes/X /No// Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes//No/x / Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company in Rule 12b-2 of the Exchange Act. Large Accelerated Filer//Accelerated Filer// Non-Accelerated Filer//Smaller Reporting Company/x/ Indicate by check mark whether the registrant is a shell company (as defined in section 12b-2 of the Exchange Act) Yes//No/x / The number of outstanding shares of the registrant’s Common Stock, $0.0001 par value, as of November 8, 2010 was 46,649,775. i OSAGE EXPLORATION AND DEVELOPMENT, INC. AND SUBSIDIARY TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Consolidated Balance Sheets; September 30, 2010 and December 31, 2009 1 Consolidated Statement of Operations and Comprehensive Loss; Three and Nine Months ended September 30, 2010 and September 30, 2009 2 Consolidated Statement of Cash Flows; Nine Months ended September 30, 2010 and September 30, 2009 3 Notes to Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 Item 3. Quantitative and Qualitative Disclosures about Market Risk 19 Item 4. Controls and Procedures 20 PART II – OTHER INFORMATION Item 1. Legal Proceedings 21 Item 1.A. Risk Factors 21 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3 Default upon Senior Securities 21 Item 4 Submission of Matters to a Vote of Security Holders 21 Item 5 Other Information 21 Item 6 Exhibits 21 Signatures 22 ii PART I. FINANCIAL INFORMATION Item 1. Financial Statements OSAGE EXPLORATION AND DEVELOMENT, INC. CONSOLIDATED BALANCE SHEETS September 30, December 31, ASSETS (unaudited) Current assets: Cash and cash equivalents $ $ Accounts receivable Prepaid expenses Total current assets Property and equipment, at cost: Oil and gas properties and equipment Capitalized asset retirement costs Other property & equipment Less: accumulated depletion, depreciation and amortization ) ) Property and equipment, net Bank CD pledged for bond Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses Promissory note Total current liabilities Asset retirement obligations Total liabilities Commitments and contingencies (Note 7) Stockholders' equity: Common stock, $0.0001 par value, 190,000,000 shares authorized; 46,649,775 and 46,959,775 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Stock purchase notes receivable ) ) Accumulated deficit ) ) Accumulated other comprehensive loss - currency translation loss ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ The accompanying notes are an integral part of these consolidated financial statements. 1 OSAGE EXPLORATION AND DEVELOPMENT, INC. CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS (unaudited) Three Months Ended September 30, Nine Months Ended September 30, Operating revenues: Oil $ Pipeline Total operating revenues Operating costs and expenses: Operating General and administrative Asset impairment - - Depreciation and depletion Stock based compensation - Total operating costs and expenses Loss from operations ) Other income/(expenses): Interest income Interest expense ) Loss before income taxes ) Provision for income taxes - Net Loss $ ) $ ) $ ) $ ) Other comprehensive income: Foreign currency translation adjustment Comprehensive Loss $ ) $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of common share and common share equivalents used to compute basic and dilluted loss per share The accompanying notes are an integral part of these consolidated financial statements. 2 OSAGE EXPLORATION AND DEVELOPMENT, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) Nine Months Ended September 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activites: Asset impairment - Stock based compensation - Shares issued for services Accretion of asset retirment obligations Provision for depletion, depreciation and amortization Changes in operating assets and liabilities: Decrease/(increase) in accounts receivable ) Decrease/(increase) in prepaid expenses ) Increase in accounts payable and accrued expenses Net cash (used in)/provided by operating activities ) Cash flows from investing activities: Increase in asset retirement obligations - ) Pipeline reimbursement by operator Investment in bank CD pledged for letter of credit - ) Maturity of bank CD pledged for letter of credit - Proceeds from assignment of 50% of Rosablanca - Investments in oil and gas properties ) ) Investment in non oil and gas assets ) - Interest earned on Bank CD pledged for letter of credit - ) Payments from Colombian trust account - ) Net cash provided by/ (used in) investing activities ) Cash flows from financing activities: Payments on promissory note ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) Net (decrease)/increase in cash and cash equivalents ) Cash and Cash equivalents, beginning of period Cash and Cash equivalents, end of period $ $ SUPPLEMENTAL CASH FLOW INFORMATION: Cash payments for interest $
